2/27/2019                                  Federal lawsuit
                   Case 3:19-cv-00107-MMD-WGC              seeks to ban46-2
                                                    Document            legal prostitution
                                                                                 Filed in07/24/19
                                                                                           Nevada Page 1 of 17



  LIVE VIDEO: Trump allies attack Cohen’s credibility after explosive allegations against Trump. Click to watch full coverage …




                                                                                                                              Utilizar como se indica.


                                                                                                                                          AdChoices




                       Federal lawsuit seeks to ban legal prostitution in
                                           Nevada
                                                            By SCOTT SONNER, Associated Press        18 hrs ago




                                                                                                                                                                              


© iStock Court gavel


RENO, Nev. — A Texas woman who says she was forced into prostitution at a Nevada brothel has filed a lawsuit seeking to
outlaw bordellos in the state under a century old U.S. law prohibiting the transport of women across state lines for
prostitution.

She also wants a judge to order the state to deposit $2 million in a fund annually to assist people seeking to exit the sex trade,
including providing mental health services, job training and tattoo removal.

Lawyers for Rebekah Charleston cite the Mann Act of 1910 in the suit filed Monday in federal court in Reno.

The law banned interstate or foreign commerce transport "of any woman or girl for prostitution, debauchery or for any other
immoral purpose."

Legal brothel operators argue women who work there are safer than those who engage in illegal prostitution on the streets.




© 2019 Microsoft                                                                                                                                Privacy & Cookies   Terms of use   
https://www.msn.com/en-us/news/us/federal-lawsuit-seeks-to-ban-legal-prostitution-in-nevada/ar-BBU7Pfq                                                              PLTFS0074
                                                                                                                                                                          1/6
2/27/2019                      Federal lawsuit seeks to outlaw brothels
                   Case 3:19-cv-00107-MMD-WGC                           in Nevada, the46-2
                                                                   Document            only stateFiled
                                                                                                  with legal prostitution - Ventura
                                                                                                          07/24/19           PageCounty
                                                                                                                                    2 ofStar
                                                                                                                                          17
                                                                                                                        | LOGIN
 BROWSE ­ TOP ­ ALL | OBITS ­ WORLD ­ POLITICS ­ SPORTS ­ BUSINESS ­ CULTURE ­ EUROPE ­ STOCKS ­ CRIME ­ MONEY ­ MIDDLE EAST ­C



                                                  Choose Your News




      Federal lawsuit seeks to outlaw brothels
      in Nevada, the only state with legal
      prostitution
                                                 Tuesday, February 26 - 11:13 PM Ventura
                                                 County Star - Amy Alonzo
                          Reno lawyer Jason Guinasso, representing
                          former brothel worker who says she was
      trafﬁcked, ﬁles suit in federal court... [Read More]
                                                                                                               More Journal Media Group



                                                                       Browse - RSS




https://snewsi.com/id/19187130545/Federal-lawsuit-seeks-to-outlaw-brothels-in-Nevada-the-only-state-with-legal-prostitution                    PLTFS0075
                                                                                                                                                     1/1
2/27/2019                                   FederalDocument
                   Case 3:19-cv-00107-MMD-WGC      lawsuit targets brothels
                                                                     46-2in NV | KKFT
                                                                             Filed    News
                                                                                    07/24/19 Page 3 of 17


KKFT NEWS
News from the KKFT Newsroom                                                                                Search this website …     SEARCH




Federal lawsuit targets brothels in NV                                                                      STORY ARCHIVE
By Newsroom
                                                                                                            February 2019

A federal lawsuit seeks to shutter all brothels in Nevada. The Reno Gazette­Journal reports the lawsuit     January 2019

was filed by Rebekah Charleston, who claims brothels violate her constitutional rights. She’s seeking an    December 2018
injunction against the brothels in several places including Lyon and Storey counties. Last November,
                                                                                                            November 2018
Lyon County voters defeated a measure that would’ve banned brothels.
                                                                                                            October 2018

Feb. 26, 2019 at 11:59 am
                                                                                                            September 2018

                                                                                                            August 2018

                                                                                                            July 2018

                                                                                                            June 2018

                                                                                                            May 2018

                                                                                                            April 2018

                                                                                                            March 2018

                                                                                                            February 2018

                                                                                                            January 2018

                                                                                                            December 2017

                                                                                                            November 2017

                                                                                                            October 2017

                                                                                                            September 2017

                                                                                                            August 2017

                                                                                                            July 2017

                                                                                                            June 2017

                                                                                                            May 2017

                                                                                                            April 2017

                                                                                                            March 2017

                                                                                                            February 2017

                                                                                                            January 2017

                                                                                                            December 2016

                                                                                                            November 2016

                                                                                                            October 2016

                                                                                                            September 2016

                                                                                                            August 2016

                                                                                                            July 2016

                                                                                                            June 2016

                                                                                                            May 2016

                                                                                                            April 2016

https://kkft.vncnews.com/2019/02/26/federal-lawsuit-targets-brothels-in-nv/                                                        PLTFS0076
                                                                                                                                         1/2
2/27/2019                       Lawsuit seeks toDocument
          Case 3:19-cv-00107-MMD-WGC            ban legal prostitution
                                                                  46-2 in Nevada
                                                                            Filed| NevadaAppeal.com
                                                                                     07/24/19 Page 4 of 17
 Lawsuit seeks to ban legal prostitution in Nevada
 Scott SonnerAssociated Press
 February 26, 2019
 RENO — A Texas woman who says she was forced into prostitution at a legal Nevada brothel has filed a lawsuit seeking to outlaw all bordellos in
 the state under a century old U.S. law prohibiting the transport of women across state lines for prostitution.
 Rebekah Charleston also wants a federal judge to order the state to deposit $2 million in a contingency fund annually to assist people seeking to
 leave the sex trade, including providing mental health services, job training, child care, scholarships and tattoo removal.
 Her lawyer cites the Mann Act of 1910 in the federal civil suit filed Monday in Reno.
 The law criminalized the interstate or foreign commerce transport "of any woman or girl for prostitution, debauchery or for any other immoral
 purpose."




 "The primary intent was to combat prostitution, immorality and human trafficking for the purposes of prostitution in the United States," according to
 Jason Guinasso, her Reno‑based attorney.
 Nevada law legalizing houses of prostitution in rural counties outside Las Vegas and Reno is in violation of the U.S. Constitution because "the
 brothel industry in Nevada openly notoriously persuades, induces, entices and coerces individuals to travel in interstate commerce to commit acts
 of prostitution," the suit alleges.
 It asks a judge to strike down the local brothel ordinances in seven rural counties where a total of 21 bordellos now operate and declare them
 unconstitutional, null and void as pre‑empted by federal law.
 "Prostitution is modern day slavery. Like those subjected to slavery, the prostituted are subject to domination and to the arbitrary will of another
 person," the suit says.
 Guinasso served as a lawyer for a Nevada group, "No Little Girl," which launched an unsuccessful campaign to end prostitution in Lyon County
 through a ballot measure last year.
 Legal brothel operators argue the women who work there are safer than those who engage in illegal prostitution on the streets.
 "Guinasso's actions will put thousands of women back into the hands of pimps working illegally," said Lance Gilman, a Northern Nevada real estate
 developer and owner of the Mustang Ranch brothel, which opened east of Reno in 1971 as the first formally sanctioned in the state.
 Gilman said all workers there are independent contractors who undergo FBI background checks annually and regular health checkups to guard
 against sexually transmitted diseases.
 Charleston, who now serves as executive director of a group that works to eradicate sexual exploitation based in Colleyville, Texas, claims a
 boyfriend forced her into prostitution when she was living on the streets as a homeless runaway. She says he traded her to a sex trafficker who
 eventually forced her to get a job at a brothel in Lyon County.
 The suit cites a series of audits conducted by the Lyon County sheriff's office last year that found 168 of the 241 applicants for prostitute work
 cards there reside in a state other than Nevada and must travel to Nevada to engage in prostitution at the brothel. Thirty‑seven of those traveled in
 foreign commerce to do so in 2017‑18, the audit said.
 "The women who have been trafficked through Nevada's legal brothel market have been subject to the deprivation of rights, privileges and
 immunities secured by the Constitution," the suit said.
 Gilman said Guinasso would be better off trying to help illegal prostitutes escape from their pimps, working to outlaw the distribution of handbills
 on the Las Vegas Strip for illegal prostitution services and cracking down on illegal sexual services at massage parlors.
https://www.nevadaappeal.com/news/lawsuit-seeks-to-ban-legal-prostitution-in-nevada/                                                     PLTFS0077
                                                                                                                                               1/2
2/27/2019                                              Case 3:19-cv-00107-MMD-WGC Lawsuit
                                                                                  Documentseeks to close
                                                                                                    46-2 Nevada brothels
                                                                                                             Filed     07/24/19 Page 5 of 17
   1.       PENNY STOCKS TO BUY                                    a      3.   MEDICARE PART B COST FOR 2019               a         5.   FREE LAWYER HELP                            a

   2.       5% INTEREST SAVINGS ACCOUNTS                           a      4.   OLDER WOMEN TRENDY DRESSES                  a         6.   2019 MILITARY PAY CHART                     a




                                                                                                                                                                                  ~




        Penny                               Lawsuit seeks to close Nevada brothels
        Stocks To            a                                                                                                                                      PENNY STOCKS
        Buy
                                             Tuesday, February 26 12:29                                                                                      1.     TO BUY       a

                                                                                    A woman who says she was trafficked in
        5% Interest
        Savings                                                                     Nevada brothels filed a federal lawsuit                                         5% INTEREST
                             a
        Accounts                                                                    Monday to try to end legal prostitution in                               2.     SAVINGS           a
                                                                                                                                                                    ACCOUNTS
                                                                                    the state.
        Medicare
        Part B Cost          a                                                                                                                                      MEDICARE
        For 2019                                                                                           Click To Read Source 
                                                                                                                                                             3.     PART B COST       a
                                                                                                                                                                    FOR 2019
        Older
        Women                a
                                            Similar News:
                                                                                                                                                                    OLDER WOMEN
        Trendy                                                                                                      Check All News
                                                                                                                                                             4.     TRENDY      a
                                                                                                                                                                    DRESSES
        Free
        Lawyer               a              Republican candidate found dead in brothel by legendary porn star
        Help
                                            Tuesday, October 16 09:45                                                                                               FREE LAWYER
                                                                                                                                                             5.     HELP              a
                                                                   Dennis Hof was found dead at one of the seven Nevada brothels
        2019
        Military                                                   he owned Tuesday by legendary porn star Ron Jeremy, according
                             a
        Pay Chart                                                  to reports.
                                                                                                                                                                    2019 MILITARY
                                                                                                                                                             6.     PAY CHART         a
        Dresses For                                                                                                         Read Later
        Older                a
        Women
                                            Sex robots BACKLASH as brothel workers reveal fury over ‘dehumanising and dangerous’ droids                             DRESSES FOR
        Dresses For                                                                                                                                          7.     OLDER WOMEN a
                                            Tuesday, September 18 13:45
        Women                a
        Over 65                                                    SEX WORKERS have revealed their fury about the rise of sex robots
                                                                   and sex doll brothels, dubbing the industries “unhealthy and
                                                                   dangerous”. Legal prostitutes in America say sex-bots R...


                                                                                                                            Read Later



                                            WAYNE ALLYN ROOT: A Story of Massive Democrat Voter Fraud
                                            Tuesday, December 11 09:27

                                                                   By Wayne Allyn Root My adopted home state of Nevada just went
                                                                   all blue. Nevada offers lessons for the entire national GOP for what
                                                                   happens when you allow illegal aliens to vote in your state. There
                                                                   is ...


                                                                                                                            Read Later


                                            Nevada Voters Elected a Dead Brothel Owner to State Assembly
                                            Tuesday, November 6 20:57

                                                                   Nevada Voters Elected a Dead Brothel Owner to State Assembly
                                                                   Deceased Nevada brothel owner Dennis Hof (R) won a seat
                                                                   .11/07/2018 7:56:59AM EST.


                                                                                                                            Read Later



                                            ‘I GOT A LOT TO SAY’: Obama refers to himself 92 times during 38-minute NV speech
                                            Monday, October 22 11:55

                                                                   Barack Obama was supposed to talk about Nevada Senate
                                                                   candidate Jacky Rosen in Las Vegas on Monday. Appearing under
                                                                   the guise of speaking on behalf of Democrat candidates at a
                                                                   University of Nevada ...


                                                                                                                            Read Later

https://zenith.news/lawsuit-seeks-to-close-nevada-brothels/                                                                                                                 PLTFS0078
                                                                                                                                                                                  1/3
2/27/2019                        Texas anti-sex trafﬁcking activistDocument
                   Case 3:19-cv-00107-MMD-WGC                      sues Nevada to end legalized
                                                                                   46-2         prostitution
                                                                                              Filed          | Commentary
                                                                                                        07/24/19          | Dallas 6
                                                                                                                        Page       News
                                                                                                                                     of 17




         ALL SECTIONS




            Watch live
            Former Trump lawyer Michael Cohen testi es before Congress



Getty Images/iStockphoto




        COMMENTARY                22 HRS AGO



     Texas anti-sex traf cking activist sues Nevada to end
     legalized prostitution
                 Ryan Sanders, Contributor




                        Don't miss a story. Like us on Facebook.                                  Like 438K


                                                Ad                     Meet The #1 Project Management Tool
                                                                       For Teams



https://www.dallasnews.com/opinion/commentary/2019/02/26/texas-anti-sex-trafﬁcking-activist-sues-nevada-end-legalized-prostitution           PLTFS0079
                                                                                                                                                  1/13
2/27/2019                  Texas anti-sex trafﬁcking activistDocument
             Case 3:19-cv-00107-MMD-WGC                      sues Nevada to end legalized
                                                                             46-2         prostitution
                                                                                        Filed          | Commentary
                                                                                                  07/24/19          | Dallas 7
                                                                                                                  Page       News
                                                                                                                               of 17
     An anti-human trafﬁcking activist in North Texas has ﬁled a federal lawsuit against the state of
     Nevada in a bid to end legalized prostitution there. The complaint, ﬁled Monday morning in Reno
     by Rebekah Charleston, contends that Nevada's legal brothels are in violation of federal law
     preventing interstate commerce in prostitution, and that the market created by those brothels
     contributes to illegal sex trafﬁcking. It names the state of Nevada, its Legislature and Gov. Steve
     Sisolak as defendants.


     Charleston claims to have been trafﬁcked in one of Nevada's legal brothels. Trafﬁcking is illegal in
     every state, but prostitution is legal in Nevada only in licensed brothels in counties with fewer
     than 700,000 residents. There are currently 21 such brothels operating in seven counties. Now,
     more than a decade after her experience there, Charleston is executive director of Valiant Hearts,
     a nonproﬁt organization working to end sexual exploitation. She described her life as a victim of
     sex trafﬁcking and her escape in a proﬁle in The Dallas Morning News.




     "Prostitution is inherently violent and no state in America should be a pimp-by-proxy, which is
     exactly what Nevada is doing by allowing brothels to exist," Charleston said. "It not only violates
     federal laws, but it also makes women public sexual property."


     Charleston's attorney, Jason Guinasso, has been part of political efforts to end legalized
     prostitution before. He promoted a referendum to rescind prostitution laws in Lyon County, Nev.,
     last year that was defeated.


     "We just want to put a stop to this evil that is clearly harming women and clearly in violation of
     federal law," Guinasso said.


     But it won't be easy.


     "Going to federal court is no joke," Guinasso said. "Rebekah is symbolic of other women who have
     been subjected to this mistreatment, but it's hard to get a plaintiff to put their life on the line and
     withstand all the public scrutiny."


     Guinasso said several factors make this case a promising one. As a result of the Me Too
     movement, people are more sensitive to the objectiﬁcation of women. There's an increased

https://www.dallasnews.com/opinion/commentary/2019/02/26/texas-anti-sex-trafﬁcking-activist-sues-nevada-end-legalized-prostitution   PLTFS0080
                                                                                                                                          2/13
2/27/2019                    Texas anti-sex trafﬁcking activistDocument
            Case 3:19-cv-00107-MMD-WGC                         sues Nevada to end legalized
                                                                               46-2         prostitution
                                                                                          Filed          | Commentary
                                                                                                    07/24/19          | Dallas 8
                                                                                                                    Page       News
                                                                                                                                 of 17
     awareness of the sex trafﬁcking industry, thanks to more media coverage. And the state of Nevada
     has just made history by becoming the ﬁrst state to seat a majority-female Legislature. Plus,
     Guinasso said, Nevada's governor and attorney general "have been champions for the dignity of
     women. I believe they'll be sympathetic to the arguments we're making in this case."


     How a regular girl from Keller became a victim of sex traf cking and managed to
     escape


     But others will probably not be sympathetic. Sex is big business in Nevada. According to a 2005
     report in the Nevada Law Journal, brothels pull in about $25 million per year. The counties, rather
     than the state, collect licensing fees, property taxes, work-card fees, investigation fees and liquor
     license fees, totaling about $10 million a year.


     Christina Parreira is a doctoral candidate at the University of Nevada, Las Vegas, and a former
     licensed sex worker. She called Guinasso a predator whose motivation is publicity.
                                                                          ADVERTISING




     "We are already a maligned and stigmatized group," Parreira said of sex workers. "We don't
     deserve this. We deserve to be left alone, to work, make money, and live our lives like every other
     American."


     Charleston's case seems to hinge on two factors. The ﬁrst has to do with interstate commerce.
     Under a federal law called the Mann Act, a person is breaking the law if he, "persuades, induces,
     entices, or coerces any individual to travel in interstate or foreign commerce, or in any Territory


https://www.dallasnews.com/opinion/commentary/2019/02/26/texas-anti-sex-trafﬁcking-activist-sues-nevada-end-legalized-prostitution   PLTFS0081
                                                                                                                                          3/13
2/27/2019                    Texas anti-sex trafﬁcking activistDocument
             Case 3:19-cv-00107-MMD-WGC                        sues Nevada to end legalized
                                                                               46-2         prostitution
                                                                                          Filed          | Commentary
                                                                                                    07/24/19          | Dallas 9
                                                                                                                    Page       News
                                                                                                                                 of 17
     or Possession of the United States, to engage in prostitution." Nevada brothels rely heavily on
     marketing outside of the state to attract both buyers and workers.


     The second hinge is the relationship that exists between legal, voluntary prostitution and illegal
     trafﬁcking. According to a study published by three German and British economists in 2013,
     jurisdictions where prostitution is legal experience more instances of sex trafﬁcking. Nevada, the
     only state with legalized prostitution, has the nation's highest incidence of sex trafﬁcking,
     according to the complaint, 63 percent higher than second-place New York.


     Guinasso said he has had trouble getting records of Charleston's employment at the Lyon County
     brothel where she claims to have been trafﬁcked. Under Nevada law, brothel workers must apply
     for a license issued by county commissions. Between December 2017 and December 2018,
     Guinasso made ﬁve formal records requests to Lyon County. Four of those requests were denied.
     In response to the ﬁfth request, the county provided a list of license numbers and ﬁrst names with
     no other identifying information. The lawsuit ﬁled Monday will allow Guinasso to subpoena those
     documents.


     The case will likely have little direct impact on sexually-oriented businesses in Texas, although
     Guinasso said a victory could restrict the way those businesses advertise. Still, every action that
     draws attention to the vicious crime of sex trafﬁcking and restricts in any way the ability of sex
     trafﬁckers and their customers to do business is a step in the right direction.


     Ryan Sanders is a writer and pastor at Irving Bible Church. He wrote this column for The Dallas
     Morning News.




https://www.dallasnews.com/opinion/commentary/2019/02/26/texas-anti-sex-trafﬁcking-activist-sues-nevada-end-legalized-prostitution   PLTFS0082
                                                                                                                                          4/13
2/27/2019                                 Texas woman
                 Case 3:19-cv-00107-MMD-WGC           sues to ban46-2
                                                Document          legal prostitution
                                                                           Filed in07/24/19
                                                                                     Nevada Page 10 of 17



   Texas woman sues to ban legal prostitution
   in Nevada




                                                                          (MGN/ le)

   By Associated Press | Updated: Tue 3:06 PM, Feb 26, 2019

   RENO, Nev. (AP) A Texas woman who says she was forced into prostitution at a Nevada brothel has led a lawsuit
   seeking to outlaw bordellos in the state under a century old U.S. law prohibiting the transport of women across
   state lines for prostitution.

   She also wants a judge to order the state to deposit $2 million in a fund annually to assist people seeking to exit
   the sex trade, including providing mental health services, job training and tattoo removal.

   Lawyers for Rebekah Charleston cite the Mann Act of 1910 in the suit led Monday in federal court in Reno.

   The law banned interstate or foreign commerce transport "of any woman or girl for prostitution, debauchery or for
   any other immoral purpose."

   Legal brothel operators argue women who work there are safer than those who engage in illegal prostitution on the
   streets.

   Get the latest updates from kwtx.com delivered to your browser

       SUBSCRIBE TO PUSH NOTIFICATIONS




https://www.kwtx.com/content/news/Texas-woman-sues-to-ban-legal-prostitution-in-Nevada-506395181.html           PLTFS0083
                                                                                                                      1/2
2/27/2019                              UNLV In The Document
                 Case 3:19-cv-00107-MMD-WGC        News | News Center
                                                                  46-2| University
                                                                             Filed of Nevada, Las Vegas Page 11 of 17
                                                                                       07/24/19




        FEBRUARY 26, 2019               Dallas Morning News           FEBRUARY 26, 2019                 Metro Voice News

        Texas anti-sex tra cking                                      Study: Dollar store, Aldi produce
        activist sues Nevada to end                                   same quality as supermarkets
        legalized prostitution                                        Consumers have been trained that
        An anti-human tra cking activist in                           supermarkets with the slick
        North Texas has led a federal lawsuit                         commercials, fancy lighting and
        against the state of Nevada in a bid to                       beautiful fresh produce displays have
        end legalized prostitution there. The                         better quality. So buying your favorite
        complaint, led Monday morning in                              fruits and vegetables at a discount
        Reno by Rebekah Charleston, contends                          store means you must be getting lower
        that Nevada's legal brothels are in                           quality goods, right? Wrong. New
        violation of federal law preventing                           research reveals that produce sold at
        interstate commerce in prostitution,                          dollar stores are actually quite
        and that the market created by those                          comparable to that sold at traditional
        brothels contributes to illegal sex                           grocery chains, only markedly cheaper.
        tra cking. It names the state of
                                                                                   FEATURED EXPERT
        Nevada, its Legislature and Gov. Steve
                                                                                   Courtney Coughenour
        Sisolak as defendants.                                                     Assistant Professor, School of
                                                                                   Community Health Sciences




        FEBRUARY 26, 2019                        iHeart Radio         FEBRUARY 26, 2019                         Y98 Radio

                                                                      Discount Store Produce Versus
                                                                      Grocery Store Produce
        Dollar Store Produce Is Just as
                                                                      Is there any real difference?
        Good as the Grocery Store
https://www.unlv.edu/news/inthenews                                                                                     PLTFS0084
                                                                                                                              2/6
2/27/2019                              Lawsuit seeks to Document
                  Case 3:19-cv-00107-MMD-WGC            shut down US legal brothels Filed
                                                                        46-2        - The Ghana Guardian News
                                                                                            07/24/19       Page 12 of 17
  RADIO        TV      WEATHER           JOBS       MOVIES         LIVE SCORES       CURRENCY CONVERTER




           News       Politics        Sports         Business           Entertainment    African News                        

      PUBLISHED 13 hours ago

      Lawsuit seeks to shut down US legal brothels
                                                                                                                                 0




                                                                     Advertisement                                    by Impactify

                                                                                                                            Privacy - Terms



https://ghanaguardian.com/lawsuit-seeks-to-shut-down-us-legal-brothels                                                     PLTFS0085
                                                                                                                                 1/7
2/27/2019                              Lawsuit seeks to Document
                  Case 3:19-cv-00107-MMD-WGC            shut down US legal brothels Filed
                                                                        46-2        - The Ghana Guardian News
                                                                                            07/24/19       Page 13 of 17




       O ce Depot…      Orbit Ava Rol…    Mind Reader…     Realspace M…    Realspace M…

         $6.99           $34.99            $22.99          $229.99         $419.99



       Brother DCP…     Realspace Br…     Realspace M…     USPS FOREV…     O ce Depot…

       $139.99          $299.99           $199.99             $55           $32.99


      A federal lawsuit has been led in the US in an effort to close legal brothels in the state of
      Nevada.

      Filed by anti-tra cking activist Rebekah Charleston, the lawsuit takes on the state legislature and
      Nevada Democratic Governor Steve Sisolak, the Las Vegas Review-Journal reported.

      Apart from abolishing legal prostitution in the Silver State, the lawsuit seeks to create a $2 million
      fund to help women quit sex trade.

      According to law, counties with fewer than 700,000 residents are allowed to host legal brothels.

      The lawsuit demands that brothels in n Elko, Lander, Lyon, Mineral, Nye, Storey and White Pine
      counties be announced unconstitutional.




                                                                     Advertisement                                    by Impactify

                                                                                                                            Privacy - Terms



https://ghanaguardian.com/lawsuit-seeks-to-shut-down-us-legal-brothels                                                     PLTFS0086
                                                                                                                                 2/7
2/27/2019                          Lawsuit seeks to Document
            Case 3:19-cv-00107-MMD-WGC              shut down US legal brothels Filed
                                                                    46-2        - The Ghana Guardian News
                                                                                        07/24/19       Page 14 of 17
      PressTV-US cracks down on sex tra c from south

      American authorities arrest a number of sex tra ckers operating in over a dozen US cities.

      ‘Sex work: Just a euphemism’

      Charleston was allegedly sex tra cked herself by two pimps in the 2000s.

      “Something needs to be done,” Charleston said. “Because of the fact that I was tra cked inside
      the brothels, I just have to stand up and say, ‘No more.’ Women are not public, sexual property to
      be bought and sold.”

      According to the 28-page lawsuit, she was “not permitted to turn down a sex buyer,” and was sent
      to the brothels as a “form of punishment” by her pimps.

      She was later sent to Las Vegas “for greater pro ts in the illegal sex trade.”

      “Prostitution is inherently gender-based violence, and there is no way to perform prostitution in a
      safe way,” Charleston said. “The term ‘sex work’ is a euphemism that makes it sound like
      something it’s not.”




      PressTV-UK slavery hotline uncovers 5,000 victims in 1st year

      The anti-slavery service identi ed potential victims being exploited in car washes, construction
      sites and other similar places.

                                             Advertisement                                                        by Impactify
      Meanwhile, the brothels are moving to petition    against the lawsuit.
                                                                                                                        Privacy - Terms



https://ghanaguardian.com/lawsuit-seeks-to-shut-down-us-legal-brothels                                                 PLTFS0087
                                                                                                                             3/7
2/27/2019                             Lawsuit seeks to Document
              Case 3:19-cv-00107-MMD-WGC               shut down US legal brothels Filed
                                                                       46-2        - The Ghana Guardian News
                                                                                           07/24/19       Page 15 of 17
      "Every single worker at the Mustang Ranch is required to undergo an FBI ngerprint and criminal
      database background check every single year," brothel owner Lance Gilman told KOLO TV. "In
      over 4,000 work card applications led over the last 20 years by working professionals and
      employees at the Mustang, not one has turned up to be a victim of tra cking."

      According to attorney Jason Guinasso, who tried to ban brothels last year, there are prospects for
      illegalization of the brothels.

      “We’ve got increased public awareness leading to community action,” he said.Source:
      presstv.com


     Promoted stories




     New Music: Sarkodie                     Menzgold saga: Our                      Hearts beat Medeama 3-1   Video shows Bhim fans
     drops fresh tune, ‘End                  culture lead us to the                  in Amankuma festival      throwing bottles at Sista
     Time’ featuring Kwabena                 slaughter                               friendly                  A a for singing "Jeje"




     If You Can Identify All                 20 Hilarious &                          [Gallery] Things Just
     These Iconic People You                 Embarrassing Airport                    Aren’t The Same Between   [Photos] Giada Con rms
     Are A Show Biz Genius                   Pickup Signs                            William And Kate And      The Rumors
     Auto Overload                           PostFun                                 Maternity Week            Trend Chaser

                                                                                                          Recommended by




     Comments
         Please leave your comment below

            Your name



             Your comment
                                                                     Advertisement                                             by Impactify

                                                                                                                                     Privacy - Terms



https://ghanaguardian.com/lawsuit-seeks-to-shut-down-us-legal-brothels                                                             PLTFS0088
                                                                                                                                         4/7
                                          Case 3:19-cv-00107-MMD-WGC Document 46-2 Filed 07/24/19 Page 16 of 17
                                                                                                                                                                              Nevada Appeal          | Wednesday, February 27, 2019 | A7


Federal lawsuit seeks to ban                                                                                                                                              Regulators fine Wynn
                                                                                                                                                                          Resorts $20 million
legal prostitution in Nevada                                                                                                                                              over sex allegations
By Scott Sonner                             coerces individuals to travel in in-    executive director of a group that
Associated Press                            terstate commerce to commit acts        works to eradicate sexual exploita-                                                   By Ken Ritter                           shares in the company. He
                                            of prostitution,” the suit alleges.     tion based in Colleyville, Texas,                                                     Associated Press                        has denied all the allegations.
   RENO — A Texas woman who                   It asks a judge to strike down the    claims a boyfriend forced her into                                                                                              Wynn Resorts acknowl-
says she was forced into prostitu-          local brothel ordinances in seven       prostitution when she was living on                                                      LAS VEGAS — Nevada                   edged in the settlement that
tion at a legal Nevada brothel has          rural counties where a total of 21      the streets as a homeless runaway.                                                    gambling regulators fined               several former board mem-
filed a lawsuit seeking to outlaw           bordellos now operate and declare       She says he traded her to a sex                                                       casino mogul Steve Wynn’s               bers and executives knew
all bordellos in the state under a          them unconstitutional, null and         trafficker who eventually forced                                                      former company a record $20             about but failed to investigate
century old U.S. law prohibiting            void as pre-empted by federal law.      her to get a job at a brothel in Lyon                                                 million on Tuesday for failing          complaints including one that
the transport of women across state           “Prostitution is modern day slav-     County.                                                                               to investigate claims of sexual         led Wynn to pay $7.5 million
lines for prostitution.                     ery. Like those subjected to slavery,      The suit cites a series of audits                                                  misconduct made against him             in 2005 to a former salon em-
   Rebekah Charleston also wants            the prostituted are subject to dom-     conducted by the Lyon Coun-                                                           before he resigned a year ago.          ployee who alleged he raped
a federal judge to order the state to       ination and to the arbitrary will of    ty sheriff ’s office last year that                                                      The penalty against Wynn             her and that she became
deposit $2 million in a contingency         another person,” the suit says.         found 168 of the 241 applicants for                                                   Resorts Ltd. ends an investi-           pregnant as a result.
fund annually to assist people seek-          Guinasso served as a lawyer for       prostitute work cards there reside                                                    gation that began after The               “Mr. Wynn ... engaged in
ing to leave the sex trade, including       a Nevada group, “No Little Girl,”       in a state other than Nevada and                                                      Wall Street Journal reported            intimate and sexual conduct
providing mental health services,           which launched an unsuccessful          must travel to Nevada to engage in                                                    that several women said the             with (company) employees,”
job training, child care, scholar-          campaign to end prostitution in         prostitution at the brothel. Thir-                                                    company founder harassed or             the settlement document said.
ships and tattoo removal.                   Lyon County through a ballot mea-       ty-seven of those traveled in foreign                                                 assaulted them.                           The company also failed to
   Her lawyer cites the Mann Act            sure last year.                         commerce to do so in 2017-18, the                                                        Wynn Resorts will keep               investigate a cocktail server’s
of 1910 in the federal civil suit filed       Legal brothel operators argue the     audit said.                                                                           its gambling license under              allegation that from 2005 to
Monday in Reno.                             women who work there are safer             “The women who have been                                                           the Nevada Gaming Com-                  2006 Wynn pressured her
   The law criminalized the inter-          than those who engage in illegal        trafficked through Nevada’s legal                                                     mission settlement reached              into a nonconsensual sexual
state or foreign commerce trans-            prostitution on the streets.            brothel market have been subject to                                                   last month. The four current            relationship, the documents
port “of any woman or girl for                “Guinasso’s actions will put          the deprivation of rights, privileg-                                                  commissioners unanimously               said. Wynn paid a $975,000
prostitution, debauchery or for any         thousands of women back into the        es and immunities secured by the                                                      approved the fine.                      private settlement to that
other immoral purpose.”                     hands of pimps working illegally,”      Constitution,” the suit said.                                                            “It’s not about one man,”            woman and her parents, the
   “The primary intent was to com-          said Lance Gilman, a Northern Ne-          Gilman said Guinasso would be                                                      said Commissioner Philip                settlement said.
bat prostitution, immorality and            vada real estate developer and own-     better off trying to help illegal pros-                                               Pro, a former federal court               Wynn Resorts neither
human trafficking for the purpos-           er of the Mustang Ranch brothel,        titutes escape from their pimps,                                                      judge. “It’s about a failure of a       admitted nor denied Nevada
es of prostitution in the United            which opened east of Reno in 1971       working to outlaw the distribution                                                    corporate culture to effective-         Gaming Control Board alle-
States,” according to Jason Guinas-         as the first formally sanctioned in     of handbills on the Las Vegas Strip                                                   ly govern itself as it should.”         gations that Wynn sexually
so, her Reno-based attorney.                the state.                              for illegal prostitution services and                                                    The previous highest fine in         harassed multiple flight atten-
   Nevada law legalizing houses               Gilman said all workers there are     cracking down on illegal sexual ser-                                                  state history was $5.5 million          dants on company aircraft.
of prostitution in rural counties           independent contractors who un-         vices at massage parlors.                                                             in 2014 against the sports                “The company’s initial re-
outside Las Vegas and Reno is               dergo FBI background checks an-            “His entire complaint is about                                                     betting and mobile gambling             sponse during this period was
in violation of the U.S. Constitu-          nually and regular health checkups      illegal prostitution and trafficking,                                                 system company now known                driven by Mr. Wynn’s ada-
tion because “the brothel indus-            to guard against sexually transmit-     which has no relationship to li-                                                      as CG Technology. It runs               mant denial of all allegations,”
try in Nevada openly notoriously            ted diseases.                           censed brothels in Nevada,” Gilman                                                    sports betting operations at            said a Wynn Resorts state-
persuades, induces, entices and               Charleston, who now serves as         said.                                                                                 several Las Vegas casinos.              ment from company spokes-
                                                                                                                                                                             Commissioners John Mo-               man Michael Weaver. It
                                                                                                                                                                          ran Jr. and Deborah Fuetsch             acknowledged a “short-sight-

$250 reward in stolen credit card case                                                                                                                                    said they considered a higher
                                                                                                                                                                          fine, but did not specify an
                                                                                                                                                                          amount.
                                                                                                                                                                                                                  ed focus on initially defend-
                                                                                                                                                                                                                  ing Mr. Wynn, rather than
                                                                                                                                                                                                                  reassuring employees of the
Nevada Appeal staff report                                                                                                                                                   Chairman Tony Alamo said             company’s commitment to
                                                                                                                                                                          the amount “makes it clear to           a safe and respectful work
  Secret Witness is offering a reward                                                                                                                                     all licensees that this culture         environment.”
of $250 for information leading to the                                                                                                                                    cannot be tolerated,” while               The company points to
arrest and prosecution of the suspect                                                                                                                                     also letting the company                wholesale changes in the
wanted in connection with the fraudu-                                                                                                                                     “heal.”                                 boardroom and executive
lent use of a stolen credit card in Carson                                                                                                                                   “It needs to move needles            offices, including hiring a new
City.                                                                                                                                                                     here,” he said. “It needs to ring       chief executive, requiring new
  The Carson City Sheriff ’s Office is                                                                                                                                    across the entire country.”             sexual harassment prevention
investigation a case of fraudulent use of                                                                                                                                    Steve Wynn himself was not           training for all employees and
a stolen credit card. The suspect used a                                                                                                                                  part of the Wynn Resorts set-           adding a women’s leadership
stolen credit card to purchase items at                                                                                                                                   tlement, and neither he nor             council to promote equality in
Raley’s in Carson City near the begin-                                                                                                                                    any personal representatives            the workplace.
ning of February.                                                                                                                                                         attended the commission                   Wynn’s name was removed
  The Carson City Sheriff ’s Office is                                                                                                                                    hearing.                                from the company’s Massa-
asking for the public’s assistance in                                                                                                                                        One of Wynn’s attorneys,             chusetts project now called
identifying the suspect. Anyone having                                                                                                                                    Colby Williams, said by                 Encore Boston Harbor.
information relating to this crime or                                                                                                                                     telephone that he was aware               “In sum, these 25,000
the suspect should contact the Carson                                                                                                                                     of the fine but declined to             employees, led by CEO Matt
City Sheriff ’s Office at 775-283-7853,                                                                                                                                   comment.                                Maddox and a reshaped
Secret Witness at 775-322-4900, www.                                                                                                                                         Wynn resigned as board               board of directors, are the
secretwitness.com, or text your tip to                                                                                                                                    chairman and company CEO                company that stands before
847411 (TIP411) keyword - SW.                                                                                                                                             in February 2018 following              the commission today, and
  All calls to Secret Witness remain                                                                                                                                      reports that several women              not Steve Wynn,” the compa-
anonymous, and Secret Witness pays                                                                                                 COURTESY                               said he harassed or assault-            ny said in its Jan. 25 written
rewards for information on all crimes.           Information is sought in a credit card fraud case.                                                                       ed them. Wynn also sold his             agreement to settle the case.


 INJURY ATTORNEYS                                                                                                                                                                  Salad or Soup
                                                                                                                                                                                    of the Day &
                                                                                                                                                                                                         Salad or Soup
                                                                                                                                                                                                          of the Day &
                                                                                                                                                                                                                               Salad of the Day
                                                                                                                                                                                                                                      &
 CALL US RIGHT AWAY!                                                                                                                                                              Slice of the Day      Pasta of the Day       Soup of the Day


 775.882.6112
                                                                                                                                                                                       + Soda                + Soda                + Soda
                                                                                                            $25 Green Fees                                                              $
                                                                                                                                                                                            11                $
                                                                                                                                                                                                                  13                $
                                                                                                                                                                                                                                        10
                                                                                                            at Dayton Valley
KILPATRICK                                                                                                  and Eagle Valley                                                   For quick lunch service, dine-in
                                                                                                                                                                               or carry-out, simply
BULLENTINI
                                                                                                      (Valid anytime during the Legislative Session)
                                                                                                              www.duncangolfreno.com                                           phone ahead.
                                                                                                 *Offer applies to all legislators and capitol employees. Must show ID.
 EXPERIENCED LOCAL INJURY ATTORNEYS
 Free Consultation | 412 N. Division St. | kilpatrickbullentini.com                                                                                                            200 N. Stewart St. | 775.461.3353 | mangiatuttopizzeria.com

                                                                                                                                                                                                                                   PLTFS0089
2/27/2019                                         The nation
                  Case 3:19-cv-00107-MMD-WGC Document   46-2 in briefFiled 07/24/19 Page 17 of 17




                                                 TOP ARTICLES          1/5




                                                   Hogs land another Edna Karr CB
                                                                                          READ MORE




    Woman sues to outlaw Nevada brothels

    RENO, Nev. -- A Texas woman who says she was forced into prostitution at a legal Nevada brothel has
     led a lawsuit seeking to outlaw the state's 21 legal bordellos under a century-old U.S. law prohibiting
    the transport of women across state lines for prostitution.

    Rebekah Charleston also wants a federal judge to order the state to deposit $2 million in a contingency
    fund annually to assist people seeking to leave the sex trade, including providing mental health
    services, job training, child care, scholarships and tattoo removal.

    Her lawyer, Jason Guinasso, cites the Mann Act of 1910 in the federal civil suit led Monday in Reno.
    The law criminalized the interstate or foreign commerce transport "of any woman or girl for
    prostitution, debauchery or for any other immoral purpose."

    The suit claims that "the brothel industry in Nevada openly notoriously persuades, induces, entices
    and coerces individuals to travel in interstate commerce to commit acts of prostitution."

    The state's legal brothel owners criticized the suit.

    "Guinasso's actions will put thousands of women back into the hands of pimps working illegally," said
    Lance Gilman, owner of the Mustang Ranch brothel, which opened east of Reno in 1971.

    U.S. territories seek storm-recovery aid
                                                                   ARTICLE CONTINUES BELOW




                                                             More related headlines
                                                                         ADVERTISEMENT




https://www.arkansasonline.com/news/2019/feb/27/state-subpoenas-for-church-abuse-ﬁles-/               PLTFS0090
                                                                                                            2/6
